Citation Nr: 0502007	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975 and from May 1980 to May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
applications to reopen claims of entitlement to service 
connection for hypertension and schizophrenia.  In April 
2004, the Board remanded the appeal to schedule the veteran 
for a hearing he had requested.  In June 2004, the veteran 
failed to show for his scheduled hearing.  He has not 
presented good cause as to why he missed the hearing or 
otherwise indicated that he wants another hearing.  As such, 
the Board will proceed with appellate review.

Entitlement to service connection for hypertension was denied 
in a March 1994 rating decision.  Entitlement to service 
connection for schizophrenia was denied in a March 1998 
rating decision.  These decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thus, regardless of any RO action, the 
current claims to reopen may be considered on the merits only 
if new and material evidence has been submitted since those 
final decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


FINDINGS OF FACT

1.  In a March 1994 rating decision, the RO denied 
entitlement to service connection for hypertension and the 
appellant did not appeal.

2.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for schizophrenia and the 
appellant did not appeal.

3.  Evidence received since the March 1994 and March 1998 RO 
denials is cumulative of that previously of record.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.  New and material evidence has not been received 
sufficient to reopen a claim of entitlement to service 
connection for schizophrenia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In May 2002, July 2002, and 
June 2003 letters, VA notified the claimant that he was 
responsible to support his claims with new and material 
evidence.  In the above letters he was also informed that VA 
would attempt to obtain all relevant evidence in the custody 
of any VA or private facility he identified.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physicians regarding 
treatment for hypertension and/or schizophrenia, or to 
provide a properly executed release so that VA could request 
the records for him.  The claimant was first advised of the 
VCAA in the May 2002 letter.  In the above letters, as well 
as the September 2003 statement of the case, he was also 
informed of what evidence was needed to reopen his claims.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  See VA letters dated in May 2002, 
July 2002, and June 2003.  If the evidence was held by 
private physicians, the claimant was to provide 
authorizations so that the RO could obtain that evidence.  
Id.  Thereafter, the veteran reported he received treatment 
at a number of VA facilities (i.e., New Jersey VA Medical 
Centers, New Jersey Vet Centers, and the Philadelphia VA 
Medical Center) as well as from two private hospitals (i.e., 
Saint Francis Medical Center and Saint Lawrence 
Rehabilitation) and the RO obtained and associated with the 
claims file all of his records from these locations.  The 
record also shows that that RO obtained and associated with 
the claims files the veteran's service medical records, 
service personnel records, and his records from the Social 
Security Administration.  The record also shows that the 
appellant was advised of what evidence VA had requested and 
notified in the May 2002, July 2002, and June 2003 letters as 
well as the statement of the case of what evidence had been 
received.  Accordingly, the Board finds that all available 
and identified medical records have been obtained and there 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

To the extent that VA may have erred in assisting or 
notifying the veteran, the Board finds that an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1326 (Fed. Cir. 
2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claims to Reopen

The appellant contends that his hypertension and 
schizophrenia first began while in military service or within 
one year after his separation from military service.  In the 
March 1994 rating decision, entitlement to service connection 
for hypertension was denied because the record showed it 
preexisted his second period of active duty and was not 
aggravated therein.  In the March 1998 rating decision, 
entitlement to service connection for schizophrenia was 
denied because the record did not show that the appellant was 
treated for schizophrenia while in military service or within 
one year after his separation from military service and the 
record did not contain a medical opinion linking current 
schizophrenia to either of the claimant's periods of military 
service.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of these matters on any 
basis, in this case, since the March 1994 rating decision for 
hypertension and the March 1998 rating decision for 
schizophrenia.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Hypertension

Evidence available in March 1994 consisted of service medical 
records from both of the veteran's periods of active duty, 
private treatment records dated in August 1976 and November 
1979, VA examination reports dated in November 1976 and 
February 1979, and the veteran and his representative's 
written statements to the RO. 

As to the service medical records from the veteran's first 
period of active duty, including examinations dated in May 
1971, September 1971, November 1971, May 1973, December 1974, 
and July 1975, they were negative for complaints, diagnoses, 
or treatment for hypertension.  Specifically, in May 1971, 
his blood pressure was 126/82.  On separation examination in 
July 1975, his blood pressure was 130/80.

The November 1976 VA examined diagnosed the veteran with 
"minimal" essential hypertension.

The post-service private treatment records, as well as the 
February 1979 VA examination report, were negative for 
complaints, diagnoses, or treatment for hypertension. 

The service medical records from the veteran's second period 
of active duty, show his complaints, diagnoses, and/or 
treatment for hypertension beginning in August 1980.  See 
examination dated in August 1980; treatment records dated in 
August, September, and October 1980 as well as February 1981; 
and Naval Board Evaluation dated in April 1981.

Evidence received since the March 1994 RO denial consists of 
the appellant's and his representative's written statements 
to the RO, a March 2003 statement from a friend, voluminous 
medical treatment records from New Jersey VA Medical Centers, 
New Jersey Vet Centers, the Philadelphia VA Medical Center, 
Saint Francis Medical Center, Saint Lawrence Rehabilitation, 
and the Social Security Administration, VA examination 
reports dated in October 1997 and May 2002, service 
citations, service personnel records, and service medical 
records. 

As to the service medical records, these records are 
duplicative of service medical records that were in the 
claims files in March 1994 when the RO first denied the 
claim.  Therefore, these documents are not new evidence 
within the context of 38 C.F.R. § 3.156.

Likewise, as to the friend's March 2003 statement, the 
service citations, service personnel records, and the VA 
examination reports, the information contained in these 
documents are not relevant to the issue on appeal.  
Therefore, they are also not new evidence within the context 
of 38 C.F.R. § 3.156.

As to the written statements to the RO, these consist of the 
appellant's and his representative's continued assertion that 
the claimant's hypertension was caused by his military 
service.  This lay evidence was available when the RO decided 
the claim in March 1994.  Then, as now, lay persons not 
trained in the field of medicine, such as to include the 
claimant and his representative, are not competent to offer 
opinions regarding such medical questions as the etiology of 
the claimed disorder.  Thus, these statements are not 
competent medical evidence showing that the claimant's 
hypertension was related to military service.  Therefore, the 
newly received evidence tends to prove nothing that was not 
previously shown.  That the claimant continues to claim to 
have current disabilities that were caused by his military 
service is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

As to the voluminous VA, private, and Social Security 
Administration medical records, they show that appellant's 
continued complaints and/or treatment for hypertension 
beginning in July 1996.  See VA treatment records from the 
East Orange VA Medical Center dated in July 1996.  Some of 
the VA treatment records reported that the veteran was first 
diagnosed with hypertension in 1980's and then noted that he 
was never consistently on hypertension medication.  This 
medical evidence was available when the RO decided the claim 
in March 1994.  In March 1994, the medical evidence showed 
that the veteran had had hypertension since November 1976 - 
one and a half years after his separation from his first 
period of active duty.  

Thus, there remains no competent medical evidence showing 
that the claimant's hypertension was caused by disease or 
injury during either of his periods of military service, was 
manifested to a compensable degree within one year after 
either of his periods of military service, or, if it 
preexisted his second period of military service was 
aggravated therein.  Therefore, the newly received evidence 
tends to prove nothing that was not previously shown.  The 
fact that the claimant continues to have hypertension is not 
new evidence within the context of 38 C.F.R. § 3.156.  
Without new and material evidence the claim may not be 
reopened.

Schizophrenia

Evidence available in March 1998 consisted of service medical 
records from both of the veteran's periods of active duty, 
private treatment records dated in August 1976 and November 
1979, VA examination reports dated in November 1976, February 
1979, and October 1997, New Jersey VA Medical Centers 
treatment records dated from April 1992 to August 1997, 
service citations, and the veteran and his representative's 
written statements to the RO. 

As to the service medical records from the veteran's first 
period of active duty, they include September 1974 and 
January 1975 treatment records that note the claimant was 
being sent to the mental health clinic for evaluation.  And, 
a February 1973 treatment record diagnosed him with anxiety 
and depression.

The post-service private and VA treatment records, as well as 
the November 1976 and February 1979 VA examination reports, 
were negative for complaints, diagnoses, or treatment for a 
psychiatric disorder. 

The service medical records from the veteran's second period 
of active duty, show his complaints, diagnoses, and/or 
treatment for an inadequate personality and/or emotional 
instability beginning in August 1980.  See examination dated 
in August 1980; treatment records dated in August and October 
1980; and Naval Board Evaluation dated in April 1981.

As to the service citations, the information contained in 
these documents was not relevant to the issue on appeal.  

The October 1997 VA PTSD examiner diagnosed the veteran with 
schizophrenia.

Evidence received since the March 1998 RO denial consists of 
the appellant's and his representative's written statements 
to the RO, a March 2003 statement from a friend, voluminous 
medical records from New Jersey VA Medical Centers, New 
Jersey Vet Centers, the Philadelphia VA Medical Center, Saint 
Francis Medical Center, Saint Lawrence Rehabilitation, and 
the Social Security Administration, VA examination reports 
dated in July 2001 and May 2002, service personnel records, 
and service medical records. 

As to the friends March 2003 statement and the VA examination 
reports, the information contained in these documents are not 
relevant to the issue on appeal.  Therefore, they are not new 
evidence within the context of 38 C.F.R. § 3.156.

Likewise, the service medical records and most of the service 
personnel records, are duplicative of service medical records 
that were in the claims file in March 1998 when the RO first 
denied the claim.  Therefore, these documents are not new 
evidence within the context of 38 C.F.R. § 3.156.

Moreover, while the service personnel records filed by the 
veteran included a March 1972 Record of Administrative Action 
that notes the fact that the veteran had undergone a 
psychiatric evaluation, this same reference to his undergoing 
a psychiatric evaluation is also found in the service medical 
records that were available to the RO in March 1998.  
Therefore, it is also not new evidence within the context of 
38 C.F.R. § 3.156.

As to the written statements to the RO, these consist of the 
appellant's and his representative's continued assertion that 
the claimant's schizophrenia was caused by his military 
service.  This lay evidence was available when the RO decided 
the claim in March 1998.  Then, as now, lay persons not 
trained in the field of medicine, such as to include the 
claimant and his representative, are not competent to offer 
opinions regarding such medical questions as the etiology of 
the claimed disorder.  Thus, these statements are not 
competent medical evidence showing that the claimant's 
schizophrenia was related to military service.  That the 
claimant continues to claim to have a current disability that 
was caused by his military service is not new evidence within 
the context of 38 C.F.R. § 3.156.  

As to the voluminous VA, private, and Social Security 
Administration medical records, they show the appellant's 
continued complaints and/or treatment for schizophrenia.  
Moreover, while these records show the veteran being 
diagnosed with schizophrenia in February 1992, almost six 
years earlier then the date that the March 1998 record showed 
his being first diagnosed with schizophrenia (At the time of 
the March 1998 rating decision, the medical evidence showed 
that the veteran being first diagnosed with schizophrenia in 
October 1997), they are not new and material evidence as 
defined by 38 C.F.R. § 3.156 because this post-service 
diagnosis, given more then one year after the veteran's 
separation from his second period of active duty, was of 
record when the RO decided the claim in March 1998.  See 
Social Security Administration psychiatric examination dated 
in February 1992.  Given 38 C.F.R. §§ 3.303, 3.307. 3.309 
requirements for establishing entitlement to service 
connection, it makes no difference whether he was first 
diagnosed with schizophrenia eleven or fifthteen years after 
his separation from his second period of active duty.  

Thus, there remains no competent medical evidence showing 
that the claimant's schizophrenia was caused by disease or 
injury during either of his periods of military service or 
was manifested to a compensable degree within one year after 
either of his periods of military service.  Therefore, the 
newly received evidence tends to prove nothing that was not 
previously shown.  The fact that the claimant continues to 
have schizophrenia is not new evidence within the context of 
38 C.F.R. § 3.156.  Without new and material evidence the 
claim may not be reopened.

Conclusion

The benefits sought on appeal are denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for hypertension is denied.

The application to reopen a claim of entitlement to service 
connection for schizophrenia is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


